DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “similar” is unclear.  It creates ambiguity to the claim and is, therefore, considered indefinite.  For examination purposes, “similar” will be interpreted as being of equal lengths.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1, 7, 8, 10-12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mann, Jr. et al. (USPN 7285057).
	Regarding claim 1, Mann, Jr. et al. discloses a club head having a club face defined by a toe end, heel end, top rail, and sole wherein a plurality of grooves are disposed on the club face between the top rail and sole.  Each of the plurality of grooves extend between the toe end and heel end and include a first horizontal wall, a second horizontal wall, a first vertical wall, and a second vertical wall.  Each groove is also horizontally separated into a toe portion proximal the toe end, a heel portion, proximal the heel end and a center portion between the toe portion and heel portion.  The width of each groove varies in a direction extending between the heel and toe ends.  The depth of the grooves are shallower at the toe and heel portions and deepest at the center portion wherein the center portion has a planar bottom surface.  A plurality of land portions separate the plurality of grooves and the width of the land portions vary between the top rail and sole and in the direction extending between the heel and toe ends.   In reference to the club head being a putter-type, there is no structure within the claim that would distinguish from that of Mann, Jr. et al., therefore, putter-type is not giving patentable weight and is merely intended use.
	Regarding claim 7, Mann, Jr. et al. discloses the length of the grooves being similar.
	Regarding claim 8, Mann, Jr. et al. discloses the club face integral with the club head. 
	Regarding claim 10, Mann, Jr. et al. discloses the width of the grooves being 0.01 to 0.5 inch (See Paragraph bridging columns 4 and 5). 

	Regarding claim 12, Mann, Jr. et al. discloses the width of the land portions increasing in a direction from a center portion of the club face to the heel end. 
	Regarding claim 14, Mann, Jr. discloses the width of the grooves increasing in a direction extending from the toe end to the center of the club face. 
	Regarding claim 15, Mann, Jr. discloses the width of the grooves increasing in a direction extending from the heel end to the center of the club face.
	Regarding claim 16, see the above regarding claim 1.
	Regarding claim 17, Mann, Jr. et al. discloses the width of the land portions increasing in a direction from a center portion of the club face to the toe end.
	Regarding claim 18, Mann, Jr. et al. discloses the width of the land portions increasing in a direction from a center portion of the club face to the heel end.
	Regarding claim 19, Mann, Jr. discloses the width of the grooves increasing in a direction extending from the toe end to the center of the club face. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann, Jr. et al. in view of Yamaguchi et al. (USPN 6322459).
Regarding claim 13, Mann, Jr. is silent to having the club face being an insert.  Yamaguchi et al. discloses a club head having a club face insert attached thereto.  Yamaguchi et al. notes that the club head can be made solely on one material or tow or more materials in order to control spin and increase trajectory (See 35 through 68).  One having ordinary skill in the art would have found it obvious to have the club face be an insert, as taught by Yamaguchi et al., in order to incorporate more than one material.

Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann, Jr. et al. in view of Nishimura et al. (USPN 6322459).
Regarding claim 2, Mann, Jr. et al. does not disclose the depth of the plurality of grooves increasing among the different grooves in a direction from the top rail to the center of the club face.  Nishimura et al. discloses a club head having a plurality of grooves wherein the depth of the grooves for each of the plurality of grooves increase from the top rail to the center portion of the club face (See Figure 3(b) and Column 3, line 62 to Column 4, line 13).  One having ordinary skill in the art would have found it obvious to have the depth vary, as taught by Nishimura et al., in order to optimize the spin characteristics of the ball to that desired by the user while reducing rigidity toward the center of the club face.
	Regarding claim 3, Mann, Jr. et al. does not disclose the depth of the plurality of grooves increasing among the different grooves in a direction from the top rail to the sole of the club face.  Nishimura et al. discloses a club head having a plurality of grooves wherein the depth of the grooves for each of the plurality of grooves increase from the top rail to the sole of the club face (See Figure 1(b) and Column 3, lines 25 to 30).  One having ordinary skill in the art would have found it obvious to have the depth vary, as taught by Nishimura et al., in order to optimize the spin characteristics of the ball to that desired by the user.
Regarding claim 4, Nishimura et al. shows the length of the grooves varying from the top rail to the sole.
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10, 12, 16-18, and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 12-15 of U.S. Patent No. 10099091. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the US 10099091 does not disclose the depth of the grooves shallower at the toe and heel ends than at the center portion.  Though not in claim 9, claim 14 claims this limitation.  Further, it would be inherent that the width of the lands would vary since they are between each groove uninterrupted and take on an opposite profile of the grooves.  One having ordinary skill in the art would have found claim 1 of the instant application to be obvious over claims 9, 13, and 14 of US Patent 10099091.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711